Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 includes the limitation of an interdental cleaner having a rod-shaped support with a sleeve-shaped cover arranged on the support.  The cover has radially outwardly protruding cleaning elements.  The cover comprises a plurality of cover parts, a first cover part comprised of a first soft-elastic plastics material and a second cover part comprising a second soft-elastic plastics material or a thermoplastics material, wherein the plastics material of the first cover part is different than the plastics of the second cover part.  
The prior art of Rabinowitz (USPN 4683875) teaches an interdental brush comprising a support that is made of different parts, however the support does not comprise a cover.  The prior art of Kikkawa (WO 2019131643) teaches a support with a cover that is shown in figure 3 to have separate parts, however, the parts are all integral and made of the same material but have different diameters.  Prior art of Butz (DE102012015663) teaches a support with a cover, wherein there are protruding cleaning elements integral with the cover and bristles extending through the cover.  Butz however fails to teach that the bristles are part of the cover.  Instead the bristles extend from the support and are not part of the cover and therefore cannot be considered a cover part.  
None of the prior art teach a cover that is made of a plurality of cover parts, wherein the cover parts are made of a different material.  It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prior art to achieve the claimed invention since there is no motivation or teaching to do so.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/SHAY KARLS/Primary Examiner, Art Unit 3723